ROBB, Associate Justice
(dissenting). For two years prior to the marriage of Mrs. Snow, a friend, a lady of large means, had provided her with an annual income of $1,500, derived from a principal of the estimated value of $30,000. The evidence is clear and convincing that it was the intent of this friend to make this benefaction permanent. This appears from the uncontradicted testimony of the lady and her husband. Mrs. Snow became engaged to Snow on July *36822, 1913. Shortly thereafter, and before their marriage, she suggested the propriety of surrendering this benefaction, which suggestion Snow approved. Mrs. Snoyr testified, and other facts and circumstances tended strongly to corroborate her, that Snow thereupon said he would make good the amount, and that he immediately signed and delivered to her a promissory note for the $30,000. Subsequently, when Snow delivered to her securities in that amount, the note was surrendered to him. Its production would go far toward settling the vital issue in this case. Among all the papers bearing upon the case and coming into his hands, it is significant that this is the only one not produced. That Snow fully understood how this sum of $30,000 was arrived at is evident from the letter accompanying the securities, and in which he said:
“You do not like this talk of money, but my conscience must have this anodyne — that, no matter what our future may be, you will be independent, and not worse off than I found you.”
I am fully convinced that the only consideration for the so-called an-tenuptial agreement subsequently signed by Mrs. Snow was this $30,-000, and that her signature to that agreement was obtained through subterfuge. Snow himself admits that at the time the agreement was signed he was possessed of more than $1,000,000, with an annual income of almost $70,000. It may be conceded that Mrs. Snow understood that he was a man of means, but wealth is a relative term. She undoubtedly would have considered $200,000 a very large sum, and Snow did not inform her as to the extent of his wealth.
It results, therefore, that this wife, a lady of character and refinement, has surrendered, without any actual consideration, her interest in an estate of more than $1,000,000. In my view, the explanation of the conduct of this man lies in the fact that his love of money has dwarfed and withered every other impulse.
I dissent.